Citation Nr: 1421918	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-46 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Regardless of the RO's action, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The Board has recharacterized the bilateral hearing loss claim on appeal by bifurcating it into two separate issues. The Board has found that bifurcating this claim into two separate issues for independent adjudication is the most proper way of handling this appeal given the fact that they each have separate factual premise (i.e. the left ear meets the criteria of 38 C.F.R. § 3.385. whereas the right ear does not). See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed a brief in February 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The Board further notes that the Veteran submitted additional evidence in October 2012; however, he waived the RO's initial consideration of such evidence.

The issues of entitlement to service connection for left ear hearing loss o and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims for service connection for hearing loss and tinnitus were previously considered and denied by the Board in a March 2007 decision.  He did not appeal that decision to the Board or file a motion to vacate or revise the decision based on clear and unmistakable error.

2.  The Veteran's July 2007 request for reconsideration was denied in December 2007. 

3.  The evidence regarding left ear hearing loss and tinnitus received since the final March 2007 Board decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for left ear hearing loss and tinnitus.

4.  The evidence received since the final March 2007 Board decision does not include any new evidence showing that the Veteran has right ear hearing loss.  The evidence regarding this claim is cumulative of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim. 



CONCLUSIONS OF LAW

1.  The March 2007 Board decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 7103, 7104, 7111, 7252, 7266 (West 2002); 38 C.F.R. §§ 20.100, 20.1104 (2013).

2.  The evidence received subsequent to the March 2007 Board decision is new and material with regard to the claims for service connection for left ear hearing loss and tinnitus, and those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The evidence received subsequent to the March 2007 Board decision is not new and material regarding the claim for service connection for right ear hearing loss of the right ear ,and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Initially, the Board notes that the claims for service connection for left ear hearing loss and tinnitus.  Thus, there is prejudice with respect to these claims, regardless of the duty to notify and assist.

With respect to the right ear hearing loss claim, the RO did provide the appellant with notice in September 2009, prior to the initial decision on the claim in January 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to reopen his previously denied claim.  The letter explained the new and material evidence requirement and the basis of the prior final denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The September 2009 letter also informed the Veteran of the evidence needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter further explained how disability ratings and effective dates are determined.  Additionally, the statement of the case (SOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claims.  The Veteran and his representative have not alleged any notice deficiency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  The Veteran and his representative have not identified any available, outstanding evidence relevant to his claim for service connection for right ear hearing loss.

The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for right ear hearing loss.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii). 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board previously considered and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus in a March 2007 decision.  In particular, the Board noted that there was no nexus between the Veteran's left ear hearing loss and tinnitus and his military service.  The decision also found no diagnosis of right ear hearing loss.  The Veteran filed a motion to reconsider the Board decision in July 2007, but that motion was denied.  He also did not appeal the March 2007 decision to the Court or file a motion to vacate or revise the decision based on clear and unmistakable error.  As such, the March 2007 Board decision became final.

The Veteran subsequently filed an application to reopen his claims for service connection in August 2009.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


I.  Left Ear Hearing Loss and Tinnitus 

The evidence regarding left ear hearing loss and tinnitus received since the final March 2007 Board decision includes additional VA medical records and statements from the Veteran and his family.  This evidence was not considered at the time of the March 2007 Board decision and provides additional information regarding the onset of his left ear hearing loss and tinnitus.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for hearing loss of the left ear and tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of these claims can be addressed.


II.  Right Ear Hearing Loss

The evidence associated with the Veteran's claims file at the time of the March 2007 Board decision included the Veteran's service treatment records, VA medical records, private medical records, April 2003 and  March 2005 VA examination reports, statements from the Veteran's representative, and the Veteran's own assertions.  The claim was denied because the evidence did not reveal a current diagnosis of right ear hearing loss.

The evidence received since the March 2007 Board decision includes VA medical records, private medical records, lay statements, and assertions made by the Veteran and his representative.  

With respect to the additional VA and private medical records, the Board notes that they are new in that they were not of record at the time of the prior denial.  However, these records are not material because they do not pertain to right ear hearing loss.  Although the records discuss left ear hearing loss, they specifically indicate that the Veteran has unilateral hearing loss on the left side and show that he has normal hearing acuity on the right side. See, e.g. VA treatment records dated in May 2007, June 2007, and September 2009 and private medical report date in October 2012.  In fact, a May 2007 audiological evaluation report provided objective testing results that show the Veteran's right ear does not meet the criteria of 38 C.F.R. § 3.385.  Thus, these medical records are not material to the claim.

In addition, the Veteran's wife and daughter have submitted lay statements, but they do not address right ear hearing loss.  In fact, his wife and daughter specifically addressed left ear hearing loss in their September 2009 statements, and they both noted that he has to use his right ear when he is on the phone.  As such, their statements do not suggest or show that the Veteran has right ear hearing loss, and therefore, they are not considered material.

Similarly, the Veteran and his representative have made no statements alleging that he currently has right ear hearing loss or that his right ear hearing has worsened since the March 2007 Board decision.  In fact, the Veteran has admitted to having unilateral hearing loss on the left side.

Significantly, the evidence missing at the time of the March 2007 Board decision continues to be absent.  Specifically, there remains no medical evidence showing that the Veteran currently has right ear hearing loss.   Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for right ear hearing loss.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for right ear hearing loss is denied.



REMAND

There are conflicting medical opinions of record, and some of these opinions appear to be inadequate.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left ear hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has developed left ear hearing loss and tinnitus as a result of noise exposure in service.  He has also alleged that he has nerve damage in his ear. 

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left ear hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his left ear hearing loss. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current left ear hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

The examiner should also address whether the Veteran has nerve damage causing left ear hearing loss or tinnitus, and if so, whether such damage is related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


